DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that Species A and B are not in different fields of search because both are directed to common drive waveforms.  This is not found persuasive because the state of the prior art presents innumerable different common drive waveforms.
Applicant also contends that a search burden does not exist.  Examiner respectfully disagrees for the reasons stated in the Restriction Requirement dated 9/28/2020.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/557088, filed on 9/9/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 and 11/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities: this claim recites the limitation "the flat portion of the concurrent pulse" (lines 2-3 of the claim).  While parent claim 19 speaks of “a flat portion in the individual pulse,” there is insufficient antecedent basis for a flat portion of the concurrent pulse.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 27-30 is/are rejected under 35 U.S.C. 102(a)(1/2) as anticipated by Tamura (US 2006/0071961 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Tamura (US 2006/0071961 A1) in view of Miyamoto et al. (US 2006/0132875 A1).
Please note that the absence of a claim rejection under this statute does not necessarily constitute an indication of allowability over the cited prior art.
Regarding claims 17 and 28:
	Tamura discloses a drive circuit for driving actuators of a printhead using a common drive waveform (any of COM_A and/or COM_B), the drive circuit comprising:
	a common drive waveform circuit (drive signal generation circuit 70) for generating a common drive waveform with a pulse comprising a flat portion (Fig. 9);
	a timing circuit (decoder 83) for controlling pulse durations (paragraph 243 & Fig. 9), the timing circuit comprising:
		a trimming signal input (for selection data q0d-q7d: paragraph 228 & Fig. 6);
		a print signal input (for pixel data SI: paragraph 227 & Fig. 6); and
		a control output (switch control signals SW: paragraph 236 & Fig. 6); and
	a switching circuit (switches 86A/B) coupled to the common drive waveform and the control output (Fig. 6), the switching circuit being configured to provide a drive pulse (any of the “large dot,” “medium dot,” “small dot,” or “no dot” pulses) to a selected one of the actuators based on the common drive waveform and the control output (Fig. 9), the drive pulse comprising 
	wherein the timing circuit is configured to receive a trimming signal (selection data q0d-q7d act as a trimming signal) at the trimming signal input (Fig. 6), the trimming signal being configured to compensate for individual actuator performance variations of at least one of the actuators (at least by changing the resulting gradation levels: paragraph 205),
	wherein the timing circuit is further configured to receive a print signal (pixel data SI) via the print signal input (Fig. 6), the print signal having an ON state (any of the [01], [10], and [11] states) for jetting operation of the actuators and having an OFF state (the [00] state) for non-jetting operation of the actuators (paragraph 205), and
	while the print signal is at the ON state, the timing circuit is configured to output a control signal through the control output to cause the switching circuit to output the drive pulse as a trimmed drive pulse (e.g. “medium dot” is formed by trimming COM_A: Figs. 9-10), the trimmed drive pulse comprising an individual pulse which is different in shape to a concurrent pulse in the common drive waveform (Fig. 9), the individual pulse comprising a drive step corresponding to an intermediate level (intermediate voltage VC) for a duration based on the trimming signal (Figs. 9-10).
	In an alternative viewpoint, Tamura does not expressly state that the trimming signal is for compensating for individual actuator performance variations of at least one of the actuators.
	Nonetheless, Miyamoto et al. disclose a drive circuit for driving actuators of a printhead by compensating for individual actuators performance variations (paragraph 90) by adjusting the dot size (paragraph 90-92).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to perform compensation for individual actuator performance of Tamura’s printhead actuators by adjusting the dot size for the individual actuators, as taught by Miyamoto et al.  In 
Regarding claims 27 and 29:
	Tamura’s modified drive circuit comprises all the limitations of claim 17, and Tamura also discloses that the timing circuit is configured to output a control signal that causes the switching circuit to decouple from the common drive waveform during a flat portion of the concurrent pulse (e.g. decouples from COM_A between periods for period T11 for no dot: Figs. 9-10).
Regarding claim 30:
	Tamura’s modified drive circuit comprises all the limitations of claim 17, and Tamura also discloses that the switching circuit is configured to recouple the common drive waveform to the selected one of the actuators during flat portions of the concurrent and individual pulses (e.g. recouples to COM_A between periods T11-T12 for no dot: Figs. 9-10).

Claims 17-24 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 2012/0262512 A1) in view of Sato et al. (US 2002/0135626 A1).
Regarding claims 17 and 31:
	Oshima et al. discloses a drive circuit for driving actuators of a printhead using a common drive waveform (“reference waveform”), the drive circuit comprising:
	a timing circuit (at least circuits 50, 150) for controlling pulse durations (paragraph 51 & Figs. 6-9), the timing circuit comprising:
		a trimming signal input (for “control signal” input to circuit 150);
		a print signal input (for “image data” input to circuit 50); and
		a control output (output of circuit 150); and

	wherein the timing circuit is configured to receive a trimming signal (the “control signal” acts as a trimming signal) at the trimming signal input (paragraph 51), the trimming signal being configured to compensate for individual actuator performance variations of at least one of the actuators (paragraphs 47, 70),
	wherein the timing circuit is further configured to receive a print signal (“image data”) via the print signal input (Fig. 4),
	wherein while the actuator is set to perform a jetting operation, the timing circuit is configured to output a control signal through the control output to cause the switching circuit to output the drive pulse as a trimmed drive pulse (Figs. 6-9), the trimmed drive pulse comprising an individual pulse which is different in shape to a concurrent pulse in the common drive waveform (e.g. Figs. 5-6), the individual pulse comprising a drive step corresponding to an intermediate level for a duration based on the trimming signal (Figs. 6-9),
	wherein the individual pulse comprises at least one of:
		a drive step corresponding to an intermediate level (e.g. V2) for a duration according to the trimming signal (Figs. 6-9); or
		a drive step up from a low level (e.g. from Vini between t1-t7) and a subsequent drive step down to the low level (between t8-t1: Fig. 7B).
	Oshima et al. do not expressly disclose the particular construction of the timing circuit such that the timing circuit is configure to output the control signal in accordance with the print signal.
However, Sato et al. disclose a similar drive circuit for driving actuators of a printhead using a common drive waveform (original drive signal COM), the drive circuit comprising:
	a timing circuit (masking signal generation circuit 334) for controlling pulse durations (paragraphs 87), the timing circuit comprising:
		a trimming signal input (input for masking signal data V0, V1: Fig. 3);
		a print signal input (input for dot type selection data DTS: Fig. 3); and
		a control output (masking signal MSK: Fig. 3);
	a switching circuit (masking circuit 338) coupled to the common drive waveform and the control output (Fig. 4), the switching circuit being configured to provide a drive pulse (drive signal DRV) to a selected one of the actuators based on the common drive waveform and the control output (paragraph 84 & Fig. 3), the drive pulse comprising one or more drive steps (Fig. 9), each drive step corresponding to a respective level of the drive pulse (Fig. 9),
	wherein the timing circuit is configured to receive a trimming signal (V0, V1) at the trimming signal input (Fig. 3),
	wherein the timing signal is further configured to receive a print signal (DTS) via the print signal input (Fig. 3), the print signal having an ON state (1) for jetting operation of the actuators and having an OFF state (0) for non-jetting operation of the actuators (see the truth tables of Figs. 10-11), and
	wherein while the print signal is at the ON state, the timing circuit is configured to output a control signal through the control output to cause the switching circuit to output the drive pulse as a trimmed drive pulse (Figs. 9-11), the trimmed drive pulse comprising an individual pulse which is different in shape to a concurrent pulse in the common drive waveform (Fig. 9), the individual pulse comprising a drive step corresponding to an intermediate level for a duration based on the trimming signal (Figs. 9-11).
	Because both Oshima et al. and Sato et al. disclose timing circuits for trimming/masking pulse durations of a common drive waveform, and because Oshima et al. only generically 
Regarding claim 18:
	Oshima et al.’s modified drive circuit comprises all the limitations of claim 17, and Oshima et al. also disclose that the common drive waveform comprises:
	a high voltage level (Figs. 5, 10);
	a low voltage level (Figs. 5, 10); and
	at least one of a drive step up from a low voltage level and a subsequent drive step down to the low voltage level at some point within a bottom level of the common drive waveform (Figs. 5, 10).
Regarding claims 19 and 32:
	Oshima et al.’s modified drive circuit comprises all the limitations of claims 17/31, and Oshima et al. also disclose that the timing circuit is further configured to control the duration by causing the switching circuit to:
	couple the concurrent pulse to the selected one of the actuators to provide a transition in the individual pulse (at t1: Fig. 7A);
	decouple the concurrent pulse from the selected one of the actuators to provide a flat portion in the individual pulse (at t7: Fig. 7A); and
	recouple the concurrent pulse to the selected one of the actuators to provide another transition in the individual pulse (at t8: Fig. 7A),
	wherein the sequence of decoupling and recoupling creates the drive step corresponding to the intermediate level (at voltage V2: Fig. 7A).
Regarding claims 20 and 34:
	Oshima et al.’s modified drive circuit comprises all the limitations of claims 19/31, and Oshima et al. also disclose that the switching circuit is configured to recouple the 
Regarding claims 21 and 33:
	Oshima et al.’s modified drive circuit comprises all the limitations of claim 17/31, and Oshima et al. also disclose that the switching circuit comprises a circuit to selectively couple the selected one of the actuators to a reference voltage (e.g. V2),
	wherein the timing circuit is configured to control the duration by causing the switching circuit to:
		couple the concurrent pulse to the selected one of the actuators to provide a transition in the individual pulse (e.g. from t1-t7: Fig. 7A), and
		couple the reference voltage to the selected one of the actuators for a period in the individual pulse to provide a flat portion of the drive step (from t7-t8: Fig. 7A).
Regarding claim 22:
	Oshima et al.’s modified drive circuit comprises all the limitations of claim 17, and Oshima et al. also disclose that the timing circuit is configured to control the duration of the drive step independently of control of a height of the drive step (height is controlled according to the timing of the connected/disconnected state of the gate element, whereas duration is controlled according to the length of the gate connected state: Figs. 6-9).
Regarding claims 23 and 35:
	Oshima et al.’s modified drive circuit comprises all the limitations of claims 17/31, and Oshima et al. also disclose that the common drive waveform comprises a multilevel pulse (Fig. 5) comprising a portion at a first level (V1) before a portion at the intermediate level (Figs. 6-9),
	wherein the switching circuit is configured to receive a timing signal from the timing circuit to decouple the common drive waveform during the portion at the first level (e.g. at t9 in 
Regarding claim 24:
	Oshima et al.’s modified drive circuit comprises all the limitations of claim 17, and Oshima et al. also disclose that the switching circuit is configured to cause a transition in the drive step so it does not follow the common drive waveform and has a different slew rate (e.g. while in a “disconnected state”) than the common drive waveform (Figs. 6-9).
Regarding claim 36:
	Oshima et al.’s modified drive circuit comprises all the limitations of claim 31, and Oshima et al. also disclose that the timing circuit is configured to output a control signal that causes the switching circuit to decouple the common drive waveform during a flat portion of the individual pulse (e.g. between t9-t10: Fig. 7A).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. as modified by Sato et al., as applied to claim 17 above, and further in view of Junhua (US 2003/0085962 A1).
Regarding claim 25:
	Oshima et al.’s modified drive circuit comprises all the limitations of claim 24, but does not expressly comprise a switching circuit comprising at least two separately controllable switching paths having different series resistances.
	However, Junhua discloses a drive circuit comprising a switching circuit (18, 71) comprising at least two separately controllable switching paths having different series resistances (Fig. 31A), and wherien the timing circuit is arranged to control the switching paths to provide a higher series resistance during the transition in a step of the drive pulse where is does not follow the common drive waveform (Fig. 31A).  Junhua teaches that such a 
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a switching circuit having at least two switching paths with different series resistances, such as taught by Junhua.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853